DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Given that claim 39 has been canceled, claim 43 cannot depend on claim 39 as current presented. To address this minor informality the application has been amended as follows: 
Claim 43: instead of “of claim 39” amend to “of claim 1”. 
Allowable Subject Matter
Claims 1-15, 17-23, 40-43, 47-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, An integrated assembly, comprising: the first, second and a portion of the third semiconductor materials comprising a vertically-extending pillar; and only one gate adjacent one side of the vertically-extending pillar; and hydrogen diffused within the first, second and third semiconductor materials; the second and third semiconductor materials having substantially increased conductivity as compared to the first semiconductor material in response to the hydrogen diffused therein. Claims 1-11, 13-15, 17-23, 40-43, 47-55 are allowe because of their depnendency to the allowed base claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818